Citation Nr: 1524032	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-34 067	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder and major depressive disorder (psychiatric disability).

3.  Entitlement to service connection for chronic fatigue syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1989 to April 1993, including service in Southwest Asia from January to May 1991, and in the United States Air Force from February 1998 to July 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in July 2014, and a transcript of the hearing is of record.  

With respect to the issue of entitlement to service connection for a psychiatric disability, because the Board construes the statement received by VA on August 13, 2010, which refers to PTSD but not to sleep apnea, as a notice of disagreement to the August 18, 2009 denial of service connection for a psychiatric disability, the claim has been pending since that time and is, therefore, addressed on a de novo basis.

The issues of whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for sleep apnea and entitlement to service connection for a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran testified at his July 2014 video conference hearing, which is prior to the promulgation of a decision in this appeal, that he wished to withdraw his appeal on the issue of entitlement to service connection for chronic fatigue syndrome.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At his July 2014 video conference hearing, it was noted that the Veteran wished to withdraw his appeal on the issue of entitlement to service connection for chronic fatigue syndrome.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the July 2014 testimony from the Veteran indicates that he no longer wishes to pursue the appeal on the issue of entitlement to service connection for chronic fatigue syndrome.  Rather, he states that he wishes to withdraw his appeal on this issue.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to service connection for chronic fatigue syndrome.


ORDER

The appeal as to entitlement to service connection for chronic fatigue syndrome is dismissed.


REMAND

A review of the record reveals that the service treatment records for the Veteran's first period of service from April 1989 to April 1993 are not of record.  It appears that these records were at one time on file, as the November 2012 Statement of the Case refers in the evidence section to active duty treatment records for the period from April 12, 1989 to April 11, 1993.  Consequently, an effort to associate these records with the claims file must be undertaken prior to Board adjudication of the issues of whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for sleep apnea and entitlement to service connection for a psychiatric disability.

The Board also notes that the issue of entitlement to service connection for sleep apnea was initially denied in an unappealed rating decision in August 2009.  Consequently, the issue currently before the Board is whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for sleep apnea.  However, the Veteran has not been adequately notified of the information that must be provided to a claimant seeking to reopen a previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

In Kent, the United States Court of Appeals for Veterans Claims (Court) in part held that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information that was necessary to reopen the claim and notifying the claimant of the evidence and information that was necessary to establish entitlement to the underlying claim for the benefit sought.  The Court further held that VA must, in the context of a claim to reopen, look at the basis of the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Veteran was not provided notice that complies with the Kent ruling.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will obtain and associate with the record the Veteran's service treatment records from his initial period of active duty from April 1989 to April 1993.  If these records are unavailable, documentation of the actions taken to obtain these records must be associated with the record.

2.  The Veteran will be provided notice consistent with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014) and the Court's decision in Kent, as above, with respect to the issue of whether new and material evidence has been received to reopen a claim for sleep apnea.  Apart from any other requirements applicable under 38 U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 3.159(b) (2014), the AMC/RO will advise the Veteran of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefits sought.  In doing so, the AMC/RO will advise the Veteran of the element or elements required to establish service connection for sleep apnea that were found to be insufficient in the previous denial.

3.  Thereafter, the AMC/RO will consider all of the evidence of record, to include any evidence obtained as a result of this remand, and re-adjudicate the Veteran's claim for service connection for a psychiatric disability.  The AMC/RO will also readjudicate the issue of whether new and material evidence has been received to reopen a claim for sleep apnea.  If either of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to each issue currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


